Case 19-01133 Doc 11 Filed 11/26/19 Entered 11/26/19 13:21:43 Main Document Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT

                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                     CASE NO.      19-12337

   ROYAL ALICE PROPERTIES, LLC                                SECTION “A”

          DEBTOR                                              CHAPTER 11


   **************************************************************************

   ROYAL ALICE PROPERTIES, LLC

          PLAINTIFF

   VERSUS                                                     ADV. NO. 19-01133

   AMAG, INC.

          DEFENDANT


                                              ORDER

          Considering the Consent Motion for Extension of Time to File Answer and/or Responsive

   Pleadings filed by defendant AMAG, Inc., the consent of Plaintiff, Royal Alice Properties, LLC,

   and the Court finding due cause,

          IT IS ORDERED that AMAG, Inc. be and hereby is GRANTED a thirty (30) day

   extension from the time the pleading would otherwise be due, to file an answer and/or responsive

   pleadings.

          IT IS FURTHER ORDERED that counsel shall serve a copy of this Order on the

   required parties who will not receive notice through the ECF System pursuant to the Federal

   Rules of Bankruptcy Procedure and the Local Bankruptcy Rules and file a certificate of service
Case 19-01133 Doc 11 Filed 11/26/19 Entered 11/26/19 13:21:43 Main Document Page 2 of 2




   to that effect within three (3) days.

                   New Orleans, Louisiana, November 26, 2019.



                                              MEREDITH S. GRABILL
                                              UNITED STATES BANKRUPTCY JUDGE
